[Cite as Disciplinary Counsel v. Watson, 98 Ohio St. 3d 181, 2002-Ohio-7088.]




                  OFFICE OF DISCIPLINARY COUNSEL v. WATSON.
[Cite as Disciplinary Counsel v. Watson, 98 Ohio St. 3d 181, 2002-Ohio-7088.]
Attorneys at law — Misconduct — Two-year suspension with one year stayed on
        condition that no further misconduct be committed — Sanction to be
        served consecutively to current one-year suspension — Neglect of an
        entrusted legal matter — Holding solo legal practice out to the public as
        a professional partnership — Failing to cooperate in disciplinary
        investigation.
 (No. 2002-1137 — Submitted August 27, 2002 — Decided December 26, 2002.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Count, No. 01-75.
                                 __________________
        Per Curiam.
        {¶1}    On February 21, 2002, relator, Disciplinary Counsel, charged
respondent, Michael Troy Watson of Cleveland, Ohio, Attorney Registration No.
0029023, in an amended complaint with various violations of the Code of
Professional Responsibility and Gov.Bar R. V(4)(G). A panel of the Board of
Commissioners on Grievances and Discipline heard the cause and made the
following findings of fact and conclusions of law relative to the misconduct it
determined respondent to have committed.
        {¶2}    In 1997, respondent agreed to help a client obtain crime victims’
reparations after the client had allegedly been assaulted. Respondent applied for
this compensation on September 2, 1997.              Thereafter, an investigator in the
Attorney General’s Office had to send respondent two letters and telephone him at
least once before respondent finally forwarded to the client the authorization
release forms needed to process the claim. Respondent never returned the signed
                             SUPREME COURT OF OHIO




forms.     Later, in November and December 1997, another investigator sent
respondent two letters in an attempt to get additional information about his
client’s case. Both of these letters requested a response by a specific date and
warned that failure to respond might result in a recommendation to deny all or
part of the claim for compensation. Still, respondent did not answer.
         {¶3}   In January 1998, the Attorney General’s Office filed a
recommendation to deny respondent’s client claim for crime victims’
compensation on the grounds of failure to cooperate with law enforcement
authorities and failure to prove economic loss. The recommendation reported that
despite repeated investigative inquiries, respondent had never verified his client’s
medical expenses as required, nor had he explained why his client had not
pursued criminal charges against her alleged assailant. Respondent did not object
to this recommendation. A commissioner of the Court of Claims, Victim of
Crimes Division, later denied the client’s claim for failure of proof.
         {¶4}   Respondent thereafter requested attorney fees for 5.9 hours at $60
per hour, or $354, as payment for the services he provided up until the
commissioner’s decision. A second commissioner considered the request for fees,
determined that 5.9 hours were excessive, and awarded respondent fees for only
2.35 hours at $60 per hour, or $141.            This fee request, particularly the
representation that respondent had continued to accumulate billable hours up until
the commissioner’s denial of his client’s claim, later caused the panel to discredit
respondent’s explanation for neglecting the client’s case—that his client had
reconsidered pursuing her claim for compensation. For this neglect, the panel
found respondent in violation of DR 6-101(A)(3) (neglecting an entrusted legal
matter).
         {¶5}   The panel further found, based on stipulations, that respondent had
violated DR 2-102(B) (practicing under a name that is misleading as to the
identity and number of lawyers practicing under that name) and (C)




                                          2
                                January Term, 2002




(misrepresenting oneself as a member of a legal partnership). The parties agreed
that at all times relevant to this case, respondent maintained his law practice under
the name of “Watson and Watson, Attorneys and Counselors at Law,”
notwithstanding that his was a solo practice.
       {¶6}    The remaining misconduct found by the panel occurred during
relator’s investigation and prosecution of the preceding infractions and of another
grievance against respondent that the panel did not consider a disciplinary
offense.   In conducting the investigation, relator repeatedly sent requests for
information about these grievances to respondent, many of which he flatly
ignored. If he did respond, it was often only after weeks of delay, or it was in
such disjointed way that the response confounded relator’s investigation more
than it contributed to it. Even after relator filed its complaint, respondent did not
comply with three subpoenas for his deposition and the production of documents,
repeatedly waiting until the last minute to advise relator that his work schedule
prevented his attendance. For these acts, the panel found respondent in violation
of Gov.Bar R. V(4)(G) (failing to cooperate in the disciplinary process) and DR
1-102(A)(5) (engaging in conduct prejudicial to the administration of justice) and
(6) (engaging in conduct that adversely reflects on fitness to practice law).
       {¶7}    Respondent’s recalcitrance eventually caused relator to file a
motion to compel compliance with propounded interrogatories and requests for
production of documents. On review, the panel chair ordered respondent to
comply with this discovery by January 11, 2002. On that date, via facsimile
transmission, respondent forwarded to relator answers and objections to the
interrogatories. His submission, however, did not include any of the documents
referred to in the answers, nor did it include any of the documents for which
relator had specifically asked.     Moreover, the certificate of service for this
submission indicated that it had been sent to relator by regular mail on January
10, 2002. Evidence later showed that relator did not receive respondent’s answers




                                          3
                              SUPREME COURT OF OHIO




and documentation by mail until January 18, 2002, and that they arrived with the
January 10, 2002 certificate of service in an envelope postmarked January 16,
2002.
          {¶8}   The misleading certificate of service turned out to be the result of a
clerical oversight by respondent’s office staff. Regardless, when relator had not
received by January 16, 2002, the discovery respondent had been ordered to
supply five days earlier, relator filed a second motion to compel and transmitted
by facsimile notice of the motion to respondent.           It was at this time that
respondent apparently realized that his discovery responses had not been sent as
he had initially represented. But notwithstanding this realization, respondent
replied to the second motion to compel by claiming that he had produced the
discovery as ordered and that relator was therefore attempting to perpetrate a
“fraud upon the panel.”
          {¶9}   Respondent subsequently acknowledged that his certificate of
service was incorrect and was granted leave to amend the certificate to reflect the
actual date that his discovery responses were mailed.           The panel, however,
concluded that respondent had violated DR 1-102(A)(4) (engaging in fraud,
deceit, dishonesty, or misrepresentation) and (6) by misrepresenting the events
that had occurred during discovery.
          {¶10} In recommending a sanction for this misconduct, the panel
observed that respondent’s violations of DR 6-101(A)(3) and DR 2-102(B) and
(C) were comparatively minor infractions.           The panel also considered as
mitigating that respondent had agreed to rectify the problems related to his
violations of DR 2-102(B) and (C) at the hearing and that, according to judges in
the jurisdiction where he practices, respondent has been honest, responsible,
competent, and professional in dealing with his clients, other counsel, and the
courts.




                                           4
                               January Term, 2002




       {¶11} In the panel’s view, however, these factors did little to offset the
aggravating circumstances evident in the record and, much more important, the
flagrant violations of DR 1-102(A)(4), (5), and (6) and Gov.Bar R. V(4)(G). The
aggravating circumstances included that respondent is currently serving under a
one-year suspension of his license for previous misconduct, Disciplinary Counsel
v. Watson, 95 Ohio St. 3d 364, 2002-Ohio-2222, 768 N.E.2d 617, that his
misconduct manifested multiple offenses, that his “evasiveness and obfuscation
certainly bordered on dishonesty, if not crossing the line,” and that he had refused
to acknowledge his wrongdoing. See Section 10 of the Rules and Regulations
Governing Procedure on Complaints and Hearings Before the Board of
Commissioners on Grievances and Discipline. Furthermore, the panel described
respondent’s conduct during the disciplinary process as the perfect example of
how not to behave:
       {¶12} “He was evasive when a straight answer would have benefited
him. He claimed to be too busy to provide answers to the Relator’s legitimate
inquiries, while finding time to demand an investigation of the Relator’s counsel
before the panel and the Supreme Court and to bring an action in prohibition
before the Supreme Court to prohibit the formal hearing before this panel. [See
Watson v. Marshall, 96 Ohio St. 3d 1436, 2002-Ohio-3344, 770 N.E.2d 1047.] He
implemented a scorched earth policy toward the Relator when cooperation would
have been to his benefit. Instead of admitting that his office made a mistake and
hadn’t mailed his discovery responses when he certified that it had, he attacked
the Relator. He continued to represent himself even after it should have become
apparent that he was not objective about his situation.”
       {¶13} The panel recommended that respondent be suspended from the
practice of law for two years with one year stayed on the condition that he commit
no further disciplinary violations. The panel also recommended that this sanction
be served consecutively to the one-year suspension respondent is currently




                                         5
                             SUPREME COURT OF OHIO




serving.    The board adopted the panel’s findings of misconduct and
recommendation.
       {¶14} Upon review of the record, we agree with the board. The duty to
cooperate in disciplinary proceedings is rooted in the self-governing nature of the
legal profession. It requires each lawyer to ensure that the profession is properly
regulated, even when he himself is the subject of the process. Lake Cty. Bar Assn.
v. Vala (1998), 82 Ohio St. 3d 57, 59, 693 N.E.2d 1083. So when an attorney
disregards or fails to cooperate in the disciplinary process, not only does he
disserve the public and this court’s mission to protect it, he also compromises the
profession and himself as a member of it.
       {¶15} Despite this duty, respondent attempted to thwart relator’s
legitimate inquiries at every turn, and his constant contentiousness far exceeded
anything that could be called professional zeal. Accordingly, we concur that
respondent violated the cited Disciplinary Rules and Gov.Bar R. V(4)(G), and we
adopt the recommended sanction. Respondent is hereby suspended from the
practice of law for two years, with one year stayed on the condition that he
commit no further misconduct. This sanction is to be served consecutively to the
one-year suspension he is currently serving. Costs are taxed to respondent.
                                                            Judgment accordingly.
       MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and
LUNDBERG STRATTON, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Lori J. Brown, First
Assistant Disciplinary Counsel, for relator.
       Michael Troy Watson, pro se.
                              __________________




                                         6